Citation Nr: 0401882	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-11 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
anxiety, obsessive-compulsive, and cognitive disorders.

2.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis with deviated nasal septum.

3.  Entitlement to an effective date earlier than July 13, 
1998, for the grant of service connection for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  By a decision issued in December 2002, 
the Board denied the claims.  The veteran appealed the 
Board's December 2002 determinations to the United States 
Court of Appeals for Veterans Claims (Court).

In August 2003, the parties submitted a Joint Motion for 
Remand, on the basis that the Board had not provided 
sufficient reasons and bases for its finding that the veteran 
had been properly notified as required under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) [letter from VA to a claimant describing 
evidence potentially helpful to claimant but not mentioning 
who is responsible for obtaining such evidence did not meet 
the standard directed by the VCAA].  By an Order issued in 
August 2003, the Court granted that motion.  The claims 
return to the Board from the Court.

This Remand from the Court is remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you, the veteran, if further action is required on your part.


REMAND

Given the decision in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the Board will not now provide 
notifications to the veteran which would fulfill the 
requirements under the VCAA and Quartuccio for notice to the 
veteran of the information and evidence needed to 
substantiate the claims and notice as to which portion of the 
information and evidence must be provided by the veteran and 
which portion would be obtained or provided by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to each claim on appeal.  
See also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claims and notify the 
veteran as to which portions of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit additional clinical records, 
medical opinions, or statements which 
will assist him to substantiate his 
claims.  

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the severity of PTSD 
or sinusitis, including statements from 
co-workers, friends, or others who may 
have observed relevant symptoms, or any 
other evidence which might substantiate 
the veteran's contentions.  

3.  The veteran should be afforded the 
opportunity to identify any VA facility 
at which he has been treated for PTSD or 
sinusitis since January 2001, the date of 
the most recent clinical evidence 
associated with the claims files.  VA 
clinical records from each facility from 
January 2001 to the present should be 
obtained.

4.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
service-connected disability since 
January 2001 which is not already 
associated with the claims files.  
Clinical records from each private 
provider or treating facility from 
January 2001 to the present should be 
obtained.

5.  In addition, the veteran should be 
advised that he should identify any 
evidence relevant to a claim for an 
effective date prior to July 13, 1998, 
for the grant of service connection for 
an anxiety disorder, including records of 
any communications which might be 
interpreted as an informal claim prior to 
that date.  

6.  If, after review of additional 
evidence submitted or identified 
following the notice described above, the 
RO determines that additional 
development, to include further VA 
examination, is required, such 
development should be conducted.  

7.  After all necessary development 
described above has been conducted, the 
veteran's claims should be readjudicated.  

8.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant (the veteran) has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


